DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2021/0068120 A1, hereinafter “Jung”) in view of Sanda et al. (US 2021/0314805 A1, hereinafter “Sanda”).
 Regarding claims 1 and 11, Jung teaches a processor of a first user equipment (UE) configured to perform operations, the operations comprising: transmitting a radio resource control (RRC) message to a second UE, the RRC message comprising an indication that the first UE intends to establish a new radio (NR) sidelink connection for  a vehicle-to-everything (V2X) service (¶ [0001], V2X communication, ¶ [0003], ¶ [0034], Figs. 18, 19, 22, 24 ¶ [0179], ¶ [0333], the first UE may transmit a direct connection request message to request establish direct connection setup between the first UE and potential second UE. ¶ [0166], [0491], ¶ [0511], the first UE may send the direct connection request message via UE-network signalling, e.g. RRC message or Uu link.); wherein the indication is RRC information elements (IEs) comprising (¶ [0335], The direct connection request message may include at least one of the following information) at least quality of service (QoS) related parameters for the NR sidelink connection (¶ [0337], ProSe Per-Packet Priority (PPPP) may be used to indicate the priority. ¶ [0340]-¶ [0342], The requested QoS information may indicate the required/desired QoS level for the requested service, ¶ [0347]), a source ID for the first UE (¶ [0382]-¶ [0384] Initial (layer-2 or upper layer) ID of the First UE), a destination ID for the second UE (¶ [0333]-¶ [0335], If L1 destination ID is indicated over e.g. physical sidelink control channel to inform the transmission of the direct connection request message via unicast, a unicast L1 ID as destination ID may be indicated), a V2X service ID for the V2X service (¶ [0337] The interesting/requested service may be indicated by service Identifier (SID) or service code (SCD). Multiple services may be indicated by listing the SIDs or SCDs) and security related information for the 5G NR sidelink (¶ [0365] The sidelink capability information may further indicate the supported security capability. This may include supported ciphering algorithms. This may include supported integrity protection algorithms); and receiving/processing a response to the RRC message from the second UE (¶ [0426]-¶ [0433], if the potential second UE accepts the direct connection request, the second UE may send the direct connection accept message).
Jung does not explicitly teach security related information for the 5G NR sidelink comprising one or more security keys.
However, Jung teaches including security related information for the 5G NR sidelink comprising one or more security key information in the RRC message (¶ [0365] The sidelink capability information may further indicate the supported security capability. This may include supported ciphering algorithms. This may include supported integrity protection algorithms. This may include supported length of security key).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include one or more security keys in the RRC message of Jung to lower signaling overhead and latency.
Jung does not explicitly teach wherein the indication is an RRC IE comprising at least QoS related parameters for the NR sidelink connection, a source ID for the first UE, a destination ID for the second UE, a V2X service ID for the V2X service and security related information for the 5G NR sidelink comprising one or more security keys.
However, Sanda teaches in 3GPP the information element related to RRC includes one or multiple fields (¶ [0111]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include at least QoS related parameters for the NR sidelink connection, a source ID for the first UE, a destination ID for the second UE, a V2X service ID for the V2X service and security related information for the 5G NR sidelink comprising one or more security keys in multiple fields of an RRC IE in the system of Jung. The motivation for doing this is a matter of design choice.
 	Regarding claims 2 and 12, Jung in view of Sanda teaches the processor of claim 1, wherein the NR sidelink connection is configured for a unicast communication mode (Jung: Figs. 18, 19, 22, 24, ¶ [0177], ¶ [0200], Type of direct connection: this IE may be either of “unicast” or “multicast” or “broadcast”).
 	Regarding claims 3 and 13, Jung in view of Sanda teaches the processor of claim 1, wherein the NR sidelink connection is configured for a groupcast communication mode (Jung: Figs. 18, 19, 22, 24, ¶ [0177], ¶ [0200], Type of direct connection: this IE may be either of “unicast” or “multicast” or “broadcast,” ¶ [0357]).
 	Regarding claims 4 and 14, Jung in view of Sanda teaches the processor of claim 1, wherein the RRC message is configured for Proximity Services (ProSe) signaling over the NR sidelink (Jung: ¶ [0164], ¶ [0165], ¶ [0239]).
 	Regarding claims 5 and 15, Jung in view of Sanda teaches the processor of claim 4, wherein the QoS related parameters include a list of ProSe per-packet priority and ProSe per-packet reliability (PPPR) (Jung: ¶ [0337], ProSe Per-Packet Priority (PPPP) may be used to indicate the priority. ¶ [0393], The on-going sidelink service information may further indicate the required priority of each on-going service, e.g. ProSe Per Packet Priority (PPPP). The information may further indicate the required reliability of each on-going service, e.g. ProSe Per Packet Reliability (PPPR)).
	Regarding claims 6 and 16, Jung in view of Sanda teaches the processor of claim 5, wherein the source ID for the first UE is a layer 2 ID and the destination ID for the second UE is a second layer 2 ID (Jung: ¶ [0333]-¶ [0335], If L2 destination ID, ¶ [0382]-¶ [0384] Initial (layer-2 or upper layer) ID of the First UE, ¶ [0503] The direct connection accept message can be addressed by unicast ID over layer 1 and layer 2).
	Regarding claims 10 and 20, Jung in view of Sanda teaches the processor of claim 1, wherein the response to the RRC message is a connection establishment accept (Jung: Figs. 18, 19, ¶ [0426]-¶ [0433], if the potential second UE accepts the direct connection request, the second UE may send the direct connection accept message). 
8.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of in view of Sanda as applied to claim 6 above, and further in view of Jung et al. (US 2021/0297841 A1, hereinafter “Jung’841”).
 	Regarding claims 7 and 17, Jung in view of Sanda teaches the processor of claim 6.
 	Jung does not explicitly teach wherein an upper layer ensures that a source ID for each V2X service ID is defined uniquely.
	However, Jung’841 teaches a source ID and a destination ID for the first UE for each V2X service ID is provided to the upper layer and defined uniquely (¶ [0154]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to ensure, at upper layer, that a source ID each V2X service ID is defined uniquely to further enhance system reliability.
Response to Arguments
9.	Applicant’s arguments filed on July 18, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477